760 F.2d 999
UNITED STATES of America, Plaintiff-Appellee,v.Reinhold SOMMERSTEDT, Defendant-Appellant.
No. 84-5116.
United States Court of Appeals,Ninth Circuit.
May 15, 1985.

1
Before PREGERSON and BOOCHEVER, Circuit Judges, and ORRICK,* District Judge.

ORDER

2
The court's opinion in this case filed February 7, 1985, 752 F.2d 1494 (9th Cir.), is amended as follows:


3
The third sentence in the first paragraph under "Facts" which reads "Sommerstedt was a member of the group," is stricken.


4
The second paragraph under "Facts" is amended to read:


5
The argument was held in the City Council Chambers of the Pasadena City Hall.  Just before the conclusion of Condo's rebuttal, a member of the court told Condo that he was "fighting a lonely battle."    In response to this remark, Sommerstedt, a supporter of Condo, stood up silently for the last one or two minutes of the argument.



*
 The Hon. William H. Orrick, Jr., United States District Judge for the Northern District of California, sitting by designation